Citation Nr: 1147010	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  08-32 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for right shoulder tendinopathy with retained shrapnel.

2.  Entitlement to an initial compensable rating for chondromalacia patella of the right knee with retained shrapnel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from May 1963 to May 1967.  He was awarded the Purple Heart Medal for wounds sustained in combat in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2007, which, in pertinent part, granted service connection for residuals of shrapnel wounds of the right knee and right shoulder.  The Veteran appealed the noncompensable ratings.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran was afforded a VA examination in September 2007 in connection with his original claims of service connection.  In his notice of disagreement and substantive appeal, the Veteran described more severe symptomatology than reflected in the VA examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current level of impairment of the service-connected right shoulder and right knee disabilities. 

The examination should include the following: 





Range of motion of the right shoulder and right knee, as well as any additional functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if possible, any additional functional loss should be expressed in terms of degrees of additional limitation of motion.  

Evaluation of muscle injury, if any, including loss of power, weakness, lowered threshold of fatigue with average use, fatigue-pain, impairment of coordination, or uncertainty of movement, as well as evidence of loss of deep fascia or muscle substance, or impairment of muscle tonus. 

The Veteran's file should be made available to the examiner for review. 

2.  After completion of the above, adjudicate the claims.  If any claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



